DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 August 2019 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is hereby considered.

Specification
The disclosure is objected to because of the following informalities:  
In the Abstract, “The invention relates to” (line 1) should be deleted and it should be rewritten to remove the dashes (note: the language of the Abstract should be clear and concise and should not repeat information given in the title and should avoid using phrases which can be . 
Appropriate correction is required.
Drawings
The drawings are objected to for the following informalities:
-reference character “16” identifies a conventionally-known pressure wall, not a “suction wall”, and reference character “17” identifies a conventionally-known suction wall, not a “pressure wall”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-11 are objected to because of the following informalities:   
	In claim 1, line 1, “Blade” should be changed to --A blade--.
	In claim 1, line 4, --an-- should be added before “upstream”.
	In claim 1, line 7, “this” should be changed to --the--.
	In claim 2, line 1, “Blade” should be changed to --The blade--.
In claim 2, line 3, --, respectively,-- should be added before “with” (to improve the formality of the claim).
In claim 3, line 1, “Blade” should be changed to --The blade--.
claim 3, line 2, “its” should be changed to --the--.
In claim 3, line 2, --cooling-- should be added before “hole” (to use consistent terminology).
In claim 3, line 3, --cooling-- should be added before “hole” (to use consistent terminology).
In claim 3, line 4, “the” (before “internal”) should be changed to --an-- (to improve the formality of the claim).
In claim 3, line 4, “the” (before “external”) should be changed to --an-- (to improve the formality of the claim).
In claim 4, line 1, “Blade” should be changed to --The blade--.
In claim 5, line 1, “Blade” should be changed to --The blade--.
In claim 6, line 1, “Blade” should be changed to --The blade--.
In claim 6, line 4, “the” (before “external”) should be changed to --an-- (to improve the formality of the claim).
In claim 6, line 4, “the” (before “internal”) should be changed to --an-- (to improve the formality of the claim).
In claim 6, last line, “the” (before “outlet”) should be changed to --each-- and --respective-- should be added before “inlet” (to improve the formality of the claim).
In claim 7, line 1, “Blade” should be changed to --The blade--.
In claim 8, line 1, “Blade” should be changed to --The blade--.
In claim 8, line 2, “each” should be changed to --, each cooling hole-- (to improve the formality of the claim).
In claim 8, line 3, “its” (before “inlet”) should be changed to --an-- (to improve the formality of the claim).
In claim 8, line 3, “the” (before “inner”) should be changed to --an-- (to improve the formality of the claim).
In claim 8, line 3, “its” (before “outlet”) should be changed to --an-- (to improve the formality of the claim).
claim 8, line 4, “the” (before “outer”) should be changed to --an-- (to improve the formality of the claim).
In claim 8, line 4, “this” should be changed to --the--.
In claim 9, line 1, “Blade” should be changed to --The blade--.
In claim 9, line 2, “to” should be changed to --from-- (to improve the grammar / clarity)(note: see pg.10:ll.29-30).
In claim 9, line 2, “44” should be changed to --46-- (see line 1).
In claim 10, line 1, “Turbine” should be changed to --A turbine--.
In claim 11, line 1, “Helicopter” should be changed to --A helicopter--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the phrase "such as" (line 2) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Due to dependency, this rejection also applies to claims 2-11.

In claims 1, 3, 8, and 9, the limitations recited as “a suction wall” and “a pressure wall” render the claim indefinite. Where applicant acts as his or her own lexicographer to specifically pressure wall (i.e., a concave wall of an airfoil - see reference character 16 in Figure 2), while the term “pressure wall” is used by the claim to mean suction wall (i.e., a convex wall of an airfoil - see reference character 17 in Figure 2). The terms are indefinite because the specification does not clearly redefine the terms. Due to dependency, this rejection also applies to claims 2, 4-7, 10, and 11.

In claim 2, there is no antecedent basis for the limitation recited as “the same sections” / “the… sections” (note: there is not a single “section” that defines / characterizes an “inlet”), thereby rendering indefinite the structure implied thereby and, thus, the metes and bounds of the invention.

In claim 3, there is no antecedent basis for the limitation recited as “the exterior” and/or no indication of the element to which “the exterior” is assigned, thereby rendering indefinite the structure implied thereby and, thus, the metes and bounds of the invention.

In claim 6, there is no antecedent basis for the limitation recited as “the exterior” and/or no indication of the element to which “the exterior” is assigned, thereby rendering indefinite the structure implied thereby and, thus, the metes and bounds of the invention.

In claim 7, there is no antecedent basis for the limitation recited as “each cooling hole (47a)” (note: claim 6 recites “a series of holes (44)”), thereby rendering indefinite the structure required thereby and, thus, the metes and bounds of the invention.

claim 7, there is no antecedent basis for the limitation recited as “the cooling hole (44)” (note: claim 6 recites “a series of holes (44)”, and claim 7 recites “each cooling hole (47a)”), thereby rendering indefinite the structure required thereby and, thus, the metes and bounds of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuvillier et al. (EP 0034961 - hereafter referred to as Cuvillier; see IDS submission; see attached translation).

In reference to claim 1 (as far as it is clear and definite)
Cuvillier discloses:
Blade (see Figures 1 and 2) for a high-pressure turbine of a turbine engine such as a turboshaft engine, comprising: 
- an airfoil (13)(i.e., the portion outward of platform 23 - see Figures 1 and 2) extending in a spanwise direction (EV), terminating in an apex (S)(10) and comprising a suction wall (16)(i.e., the conventionally known pressure wall shown in Figure 2)(note: see corresponding indefiniteness rejection) and a pressure wall (17)(i.e., the conventionally known suction wall shown in Figure 2)(note: see corresponding indefiniteness rejection) joined at upstream side (AM) by a leading edge (18)(4) and joined at downstream side (AV) by a trailing edge (19)(3), 
- an internal cooling circuit (25) having only an upstream duct (26)(1) and a central chamber (27)(2) for cooling this blade by circulating air; 
- the upstream duct (26) and the central chamber (27) being separately supplied (due to the presence of partition 5 - see Figure 1) with air; 
- the upstream duct (26) being dedicated to the cooling of the leading edge (18) and the pressure wall (17)(see Figure 2 showing the cavity 1 as extending along both the leading edge and the identified “pressure wall”); 
- and the central chamber (27) being dedicated to the cooling of the suction wall (16)(see Figures 1 and 2 showing the cavity 2 as extending along the identified “suction wall”) and the trailing edge (19)(see Figures 1 and 2 showing the cavity 2 as supplying cooling air to trailing edge slots 15) and being provided with bridge elements (51)(12,13) each connecting the suction wall (16) and the pressure wall (17).

In reference to claim 6 (as far as it is clear and definite)
Cuvillier discloses:
Blade according to claim 1, wherein the leading edge (18)(4) comprises a series of holes (44)(8) each of which connects the upstream duct (26)(1) with the exterior, each hole (44) for cooling the leading edge being inclined (see Figure 1) and comprising an outlet (see Figure 1) located on the external face of the leading edge (18), an inlet (see Figure 1) located on the internal face of the leading edge (18), the outlet being closer (see Figure 1 showing holes 8 as angled in the radially outward direction) to the apex (S)(10) than the inlet.

In reference to claim 10
Cuvillier discloses:
	Turbine (see Cuvillier par. [0001]) comprising a blade according to claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cuvillier in view of Hagan (US 2015/0192072), and wherein Slavens et al. (US 2016/0024938 - hereafter referred to as Slavens) is cited on an evidentiary basis.

In reference to claim 2 (as far as it is clear and definite)
Cuvillier discloses:
Blade according to claim 1, comprising a root (P)(7) prolonged by a platform (14)(23) supporting the airfoil (13), in which the upstream duct (26)(1) and the central chamber (27)(2) are supplied by two inlets (29, 31)(i.e., the portion of passages 1,2 below the dashed-line shown below in annotated Figure 1) located on a lower face (32) of the root (P), wherein the upstream duct (26) narrows (see Figure 1 below) from its inlet (29) to the platform (14), and wherein the central chamber (27) widens (see Figure 1 below) from its inlet (31) to the platform (14).

    PNG
    media_image1.png
    244
    400
    media_image1.png
    Greyscale


Cuvillier does not disclose:
the two inlets have the same sections located on a lower face (32) of the root (P).

	Hagan discloses:
a gas turbine engine airfoil comprising a plurality of cooling air inlets (A1-A4) having the same cross-sectional area in order to split the incoming flow equally (see col.5:ll.32-35).

Slavens teaches (see par. [0004]) that an airfoil leading edge experiences elevated heat loading compared to the remainder of the airfoil and, thus, it is known to increase the cooling effectiveness thereof by apportioning a high proportion of cooling air thereto.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Cuvillier to make the inlets have the same cross-sectional area, as disclosed by Hagan, for the purpose of splitting the incoming flow equally in order to achieve proportionally increased cooling (i.e., specifically, cooling flow rate per unit area being cooled - see Cuvillier Figures 1 and 2 showing the passage 1 as substantially smaller than the passage 2) of the leading edge.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cuvillier in view of Zhang et al. (US 9,464,528 - hereafter referred to as Zhang), and wherein Anselmi et al. (US 5,503,529 - hereafter referred to as Anselmi) is cited on an evidentiary basis in claim 4.

In reference to claim 3 (as far as it is clear and definite)
Cuvillier discloses:
Blade according to claim 1.

Cuvillier does not disclose:
a series of cooling holes (47a) for cooling its trailing edge (19), each hole (47a) having a circular section and connecting the central chamber (27) with the exterior by passing through the suction wall (16), each hole (47a) extending from an inlet on the internal face of the suction wall (16) to an outlet on the external face of the suction wall (16).

Zhang discloses:
a gas turbine engine blade (440) comprising a plurality of cooling holes (i.e., the cooling holes 482) that are disposed on the pressure wall (486) near the trailing edge (485) in order to cool the region thereof (see col.6:ll.14-25), wherein each hole is circular (see col.8:ll.34-35) and extends from an inlet (474) on an internal face of the pressure wall (486) to an outlet (475) on an external face of the pressure wall (486).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Cuvillier to include circular cooling holes extending through the identified “suction wall” (i.e., the conventionally known pressure wall) near the trailing edge, as disclosed by Zhang, for the purpose of cooling the region thereof.

Cuvillier in view of Zhang therefore addresses:
a series of cooling holes (47a)(i.e., specifically, the Zhang cooling holes 482 that are radially outward of Zhang transition line 483) for cooling its trailing edge (19)(Cuvillier - 3), each hole (47a) having a circular section (Zhang) and connecting the central chamber (27)(Cuvillier - 2) with the exterior by passing through the suction wall (16)(i.e., the Cuvillier pressure wall), each hole (47a) extending (see Zhang Figure 5) from an inlet (Zhang - 474) on the internal face of the suction wall (16) to an outlet (Zhang - 475) on the external face of the suction wall (16)(i.e., the conventionally known pressure wall of Cuvillier).

In reference to claim 4
Cuvillier in view of Zhang addresses:
Blade according to claim 3.

Cuvillier in view of Zhang, as previously presented, does not address:
each cooling hole (47a) for cooling the trailing edge (19) is inclined such that its outlet is offset from its inlet towards the trailing edge (19).

Zhang further discloses:
each cooling hole (i.e., 482) of the identified “series of cooling holes” (i.e., the series of Zhang cooling holes 482 above the transition line 483) is inclined such that the outlet (475) is offset from the inlet (474) towards the trailing edge, in order to achieve a downstream-facing discharge direction (476)(see col.7:ll.37-43), and towards the blade apex / tip (444).

Anselmi teaches, in the context of a gas turbine engine blade, an angle (E) of ejection slots (16) increases in the radially outward direction in order to align the discharged cooling flow with the local velocity of the main flow in order to limit mixing losses (see col.3:ll.52-59).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Cuvillier in view of Zhang to incline each cooling hole such that the outlet is offset from the inlet towards the trailing edge and the blade apex / tip, as further disclosed by Zhang, for the purpose of aligning the discharged cooling flow with the local velocity of the main flow in order to limit mixing losses.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cuvillier in view of Zhang and Anselmi.

In reference to claim 5
Cuvillier in view of Zhang addresses:
Blade according to claim 3, wherein each cooling hole (47a)(i.e., specifically, the Zhang cooling holes 482 that are radially outward of Zhang transition line 483) for cooling the trailing edge (19)(Cuvillier - 3) is inclined by an angle (478 - Zhang Figure 3).

Cuvillier in view of Zhang does not address:
the closer to the apex (S) the cooling hole (47a) is, the larger said angle is.

Anselmi discloses:
a gas turbine engine blade comprising ejection slots (16) disposed on the pressure side for cooling the trailing edge, wherein the angle (E) of the ejection holes increases in the radially outward direction in order to align the discharged cooling flow with the local velocity of the main flow in order to limit mixing losses (see col.3:ll.52-59).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Cuvillier in view of Zhang to make the angle of the cooling holes increase in the radially outward direction (i.e., towards the apex / tip), as disclosed by Anselmi, for the purpose of aligning the discharged cooling flow with the local velocity of the main flow in order to limit mixing losses.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cuvillier in view of Liang (US 8,545,180) and Thornton et al. (US 2016/0326883 - hereafter referred to as Thornton).


In reference to claim 7 (as far as it is clear and definite)
Cuvillier discloses:
Blade according to claim 6, wherein each cooling hole (47a)(8) for cooling the leading edge (18)(4) is inclined by an angle (see Figure 1). 

Cuvillier does not disclose:
the closer to the apex (S) the cooling hole (44) is, the larger said angle is.

	Liang discloses:
a gas turbine engine blade comprising a leading edge (see Figure 7) with a plurality of cooling holes (31,32,33) formed therein that are inclined (see Figure 7) at angles relative to the axial direction, wherein the angles are distributed across radial regions and increase in a direction towards the blade apex / tip in order to balance film cooling effectiveness and stress concentration properties (see col.3:ll.17-35) so that they are tailored to the requirements of the particular radial region.

	Thornton discloses:
a gas turbine engine blade (110) comprising a leading edge (116) with a plurality of cooling holes (117,115,113) that are disposed at various angles (see Figure 3) to the axial direction, wherein an angle of the cooling holes increases (see Figure 3) from hole to hole.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Cuvillier to include increasing the angle (relative to the axial direction) of holes in a direction towards the blade apex / tip, as disclosed by Liang, in order to tailor the balance of film cooling effectiveness and stress concentration properties to the requirements at the specific radial locations. In performing such a modification, it would have been further obvious to increase the angle from hole to hole, as disclosed by 

Cuvillier in view of Liang and Thornton therefore addresses:
the closer to the apex (S)(Cuvillier - 10) the cooling hole (44)(Cuvillier - 8, as modified by Liang and Thornton) is, the larger said angle is.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cuvillier in view of Endres et al. (US 6,033,181 - hereafter referred to as Endres).

In reference to claim 8 (as far as it is clear and definite)
Cuvillier discloses:
Blade according to claim 1.

Cuvillier does not disclose:
the pressure wall (17) comprises a series of cooling holes (46) for cooling the pressure wall each having a section that increases from its inlet located on the inner face of the pressure wall (17) to its outlet located on the outer face of this pressure wall (17).

Endres discloses:
a gas turbine engine blade comprising a suction wall (see Figure 1) with cooling holes (21,22) having a section that increases (see Figure 2) from an inlet (see Figure 2) located on the inner face of the suction wall to the outlet (see figure 2) located on the outer face of the suction wall.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Cuvillier to include holes on the identified 

Cuvillier in view of Endres therefore addresses:
the pressure wall (17)(Cuvillier - the conventionally known suction wall) comprises a series of cooling holes (46)(Endres - 21,22) for cooling the pressure wall each having a section that increases from its inlet (Endres) located on the inner face of the pressure wall (17) to its outlet (Endres) located on the outer face of this pressure wall (17).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cuvillier in view of Endres and Beeck et al. (US 7,722,326 - hereafter referred to as Beeck), and wherein Bergholz, Jr. et al. (US 2013/0302179 - hereafter referrerd to as Bergholz) is cited on an evidentiary basis.

In reference to claim 9 (as far as it is clear and definite)
Cuvillier in view of Endres addresses:
Blade according to claim 8, each cooling hole (46)(Endres - 21,22) of the pressure wall (17)(Cuvillier - the conventionally known suction wall) has an average section.

Cuvillier in view of Endres does not address:
the further to the apex (S) the cooling hole (44) is, the larger said average section is.

Beeck discloses:
a gas turbine engine blade comprising a wall (i.e., rib 40) having a plurality of holes (42), wherein the plurality of holes decrease (see Figure 6) in size in the radially outward direction.

Bergholz teaches (see par. [0049]), in the context of a gas turbine engine blade having film cooling holes that discharge cooling fluid into a main gas flow, that the mixing losses are 
Furthermore, one having ordinary skill in the art would recognize that, for a radially inward supply of cooling fluid as in Cuvillier, the pressure of the cooling fluid through a cooling passage decreases (due to frictional losses) in the radially outward direction.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Cuvillier in view of Endres to include decreasing the area of the cooling holes in the radially outward direction, as disclosed by Beeck, in order to account for the pressure loss through the cooling fluid supply passage for the purpose of achieving a desired discharge velocity and, thus, minimize mixing losses.

Cuvillier in view of Endres and Beeck therefore addresses:
the further to (note: “further to” is considered to mean --further from--) the apex (S)(Cuviller - 10) the cooling hole (44)(Endres - 21,22) is, the larger said average section is.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cuvillier in view of Campbell et al. (US 2016/0115864 - hereafter referred to as Campbell).

In reference to claim 11
Cuvillier discloses:
a turbine according to claim 10.

Cuvillier does not disclose:
Helicopter comprising the turbine according to claim 10.

Campbell discloses:
a helicopter (60) comprising a gas turbine engine (68).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745